DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
  	Claims 1, 8, 9, 11, 12, 18, 19, 21, 25-33, 35-37 and 40-56 are pending. 
This application is a 371 of PCT/US2015/053313 filed 9/30/15 which claims priority to provisional applications 62/058,122, 62/058,123, 60/058,123, 62/058,124 and 62/058,125 filed 10/1/2014. Support for the claims is found in the provisional applications. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald Kern on June 3, 2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 49. (Currently Amended) The liquid pharmaceutical formulation of claim 1, wherein the viscosity-lowering agent comprises the BMP-Cl or a pharmaceutically acceptable salt thereof.

Claim 50. (Currently Amended) A lyophilized composition comprising:
(i) dextran or heparin;
(ii) one or more viscosity-lowering agents; wherein the one or more viscosity-lowering
agents comprise:
Yellow 5 or a pharmaceutically acceptable salt thereof,
4-aminopyridine or a pharmaceutically acceptable salt thereof,
BMP-Cl or a pharmaceutically acceptable salt thereof, or
any combination thereof; and
(iii) a pharmaceutically acceptable solvent.

Claim 51. (Currently Amended) The lyophilized composition of claim 50, wherein, once reconstituted, the dextran or the heparin have a concentration of at least 200 mg/ml.

Claim 52. (Currently Amended) The lyophilized composition of claim 50, wherein the lyophilized composition comprises heparin.

Claim 53. (Currently Amended) The lyophilized composition of claim 50, wherein the lyophilized composition comprises dextran.
Claim 54. (Currently Amended) The lyophilized composition of claim 50, wherein the viscosity-lowering agent [[is]] comprises Yellow 5 or a pharmaceutically acceptable salt thereof.

Claim 55. (Currently Amended) The lyophilized composition of claim 50, wherein the viscosity-lowering agent [[is]] comprises 4-aminopyridine or a pharmaceutically acceptable salt thereof.

Claim 56. (Currently Amended) The lyophilized composition of claim 50, wherein the viscosity-lowering agent [[is]] comprises BMP-Cl or a pharmaceutically acceptable salt thereof.

Conclusion
The amendment to the claims is designed to correct consistency issues. The claims are consistent in format by amendment. 
The art does not teach use of yellow-5, 1-butyl-1-methylpyrrolidinium chloride (BMP-Cl) or 4-aminopyridine as a viscosity agent in solutions comprising heparin or dextran. 
The claims have been renumbered in the following order: 1, 8, 9, 11, 12, 40, 18, 19, 21, 25, 26, 33, 43, 44, 47, 48, 49, 27, 28, 29, 41, 30, 31, 42, 32, 50, 51, 52, 53, 54, 55, 56.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633